DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 10-12 and 17-19 of U.S. Patent No. 10,271,003. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter in claims 1-7 are fully disclosed or transparently found with obvious wording variations in claims 1, 7, 10-12 and 17-19 of Pat. No. ‘003 and allowing the invention defined by claims of the instant application would result in an unwarranted time wise extension of the monopoly defined by the invention of claims of Pat. No. ‘003.
 

1. A virtual image display apparatus comprising:
a video device … emitting a video light
a casing portion accommodating the video device and having an opening; and 
a heat dissipating portion dissipating heat from the video device, wherein the casing portion exposes the second surface via the opening, and the heat dissipating portion is attached on the second surface.
Pat. No. 10,271,003
1. A virtual image display apparatus comprising:
 a video device that includes a light emitting portion that generates video light; and 
a casing portion that accommodates the video device, wherein the casing portion has a heat dissipating structure portion through which a side of the video device opposite to a side thereof where video light is emitted is exposed for heat dissipation, wherein the video device is configured so that an OLED element that forms the light emitting portion is formed on a silicon substrate, and wherein the heat dissipating structure portion is configured to cause a rear surface of the silicon substrate to be exposed there through for heat dissipation, in the casing portion.




The patent claim does not specifically disclose the claimed “…first surface and second surface, the first surface being a surface emitting a video light, the second surface being opposite to the first surface.” The patent claims however disclose rear surface of the . However, it would be obvious that the cabinet/chassis/casing would include different surface areas such that the video/projecting device would be located in one area and the different/second surface where a fan or an opening/air inlet and other heat dissipating devices would be attached/located in another surface/area. It would have been therefore obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to modify the instant system, such being typical considerations of the skilled artisan, by providing different or first and second surface areas within the cabinet, the skilled artisan would be motivated to do so in order accommodate in a compact and efficient way various devices such as for heat dissipation module within the cabinet or casing.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may 

Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shiraishi et al. US 6,394,608.
Considering claim 1, Shiraishi discloses all claimed subject matter, including: 
a) a video device (display device 1, Fig.2) including a first surface and second surface, the first surface being a surface emitting a video light (chassis 15, Fig.2), the second surface being opposite to the first surface;
b) a casing portion accommodating the video device and having an opening (cover 16, Fig.2; and
 c) a heat dissipating portion dissipating heat from the video device (fans 6 and 7,Fig.2), wherein 
d) the casing portion exposes the second surface via the opening (an inlet port 11,Fig.2), and e) the heat dissipating portion is attached on the second surface (fans 6 and 7, attached to the chassis 15) .

As to claim 2, a half mirror reflecting a part of the video light and a projection optical system projecting the video light to a half mirror from the video device (mirrors 35 and 36, Fig.9; reflecting type projection display, Abstract, comprising projection lens 4)

As to claim 3, the virtual image display apparatus according to claim 1, wherein the heat dissipating portion extends in a first direction from the second surface (fans 6 and 7, Fig.2-3).

As to claim 6, see bellows 24; col. 8, lines 17-21.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi in view of Cuddy et al. US 2021/0027583.
In regards to claim 5, Shiraishi fails to disclose the claimed wherein the video device includes an OLED element on a silicon substrate, and the second surface is a surface the silicon substrate. However, displays systems may include a variety of types of devices. In that regard, and in a similar field of art, Cuddy teaches a gaming system and apparatus. Specifically, Cuddy discloses a presentation devices 114, [Fig.1] may include, without limitation, a plasma display, a liquid crystal display (LCD), a display based on light emitting diodes (LEDs), organic light emitting diodes (OLEDs), polymer light emitting diodes (PLEDs), and/or surface-conduction electron emitters (SEDs), a speaker, an alarm, and/or any other device capable of presenting information to a user (para. 0016). Therefore, it would have been obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to modify the system, such being typical considerations of the skilled artisan, by providing the method of utilizing a variety of display devices including an OLED as taught by Cuddy for the purpose of enhancing the utilization efficiency of the Shiraishi reference. 

Allowable Subject Matter
Claims 4 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fail to disclose the claimed a light guide member guiding the video .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cornell et al. US 2013/0012311 A1 teaches gaming machine video display device comprising heat dissipation techniques. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



PMN
February 3, 2022
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422